                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Case No. 20-cr-91-pp
      v.

 ANTWON MOORE,

                   Defendant.


  ORDER ADOPTING JUDGE DRIES’S REPORT AND RECOMMENDATION
(DKT. NO. 60) AND DENYING DEFENDANT’S MOTION TO DISMISS COUNTS
  THREE AND FOUR OF THE SUPERSEDING INDICTMENT (DKT. NO. 53)


      On October 6, 2020, the grand jury returned a four-count superseding

indictment against defendant Antwon Moore. Dkt. No. 31. The defendant filed a

motion to dismiss Counts Three and Four of the indictment. Dkt. No. 53.

Magistrate Judge Stephen C. Dries recommended that the court deny that

motion. Dkt. No. 60. Neither party objected. This order reviews Judge Dries’s

report for clear error, finds none, adopts his recommendation and denies the

defendant’s motion to dismiss.

I.     Background

      A.    Superseding Indictment (Dkt. No. 31)

      Count One of the superseding indictment charges the defendant with

possessing firearms and ammunition, knowing that he previously had been

convicted of a crime punishable by imprisonment for a term exceeding one

year, in violation of 18 U.S.C. §§922(g)(1) and 924(a)(2). Dkt. No. 31 at 1-2.

                                        1
Count Two alleges that the defendant committed an arson of a residential

rental property on North 67th Street in Milwaukee, in violation of 18 U.S.C.

§844(i). Id. at 3. Count Three charges that on two different dates the defendant

tried to tamper with witness WDA, in violation of 18 U.S.C. §1512(b)(1). Id. at

4. The superseding indictment alleges that the defendant

       did knowingly attempt to corruptly persuade WDA with the intent to
       influence his testimony in an official proceeding by directing him to
       provide a false alibi for [the defendant] regarding his whereabouts
       when he committed the federal offense of arson, as charged in Count
       Two.

Id. at 4.

       Count Four alleges that on yet another date, the defendant violated 18

U.S.C. §1512(b)(1) when he

       did knowingly attempt to intimidate, threaten, and corruptly
       persuade LM by going to her home, XXX8 North 67th Street,
       Milwaukee, while masked and brandishing what appeared to be a
       firearm, with the intent as to influence, delay, and prevent her
       testimony in an official proceeding regarding the federal offense of
       arson, as charged in Count Two.

Id. at 5.

       B.    Defendant’s Motion to Dismiss Counts Three and Four of the
             Superseding Indictment (Dkt. No. 53)

       The defendant moved to dismiss only Counts Three and Four (the

witness tampering counts) of the superseding indictment. Dkt. No. 53. The

defendant argued that “[t]he indictment fails to allege the element that [the

defendant] acted to influence, delay, and prevent the testimony of any person

in an official federal proceeding.” Id. at 1. He reasoned that “the indictment

makes no reference to the defendant’s intent to influence, delay, and prevent

                                        2
the testimony of any person in an official federal proceeding,” and does not

“substantially state this element in any other form.” Id. at 3 (citing United

States v. Weatherspoon, 581 F.2d 595, 600 (7th Cir. 1978)). Concluding that

“[t]he indictment thus fails to allege an essential element of Counts Three and

Four,” the defendant contends that such a failure was “fatal to the indictment

on this count.” Id. at 4.

      C.     Judge Dries’s Report and Recommendation (Dkt. No. 60)

      Judge Dries recommended that the court deny the motion. Dkt. No. 60.

Judge Dries observed that 18 U.S.C. §1512 “prohibits anyone from ‘knowingly

us[ing] intimidation, threaten[ing], or corruptly persuad[ing] another person, or

attempt[ing] to do so, or engag[ing] in misleading conduct toward another

person, with intent to—(1) influence, delay, or prevent the testimony of any

person in an official proceeding.” Id. at 3 (citing 18 U.S.C. §1512(b)(1)). Noting

the defendant’s argument “that the government must specify in the indictment

that the official proceeding is a federal proceeding,” Judge Dries characterized

that argument as “doomed.” Id. He reasoned that 18 U.S.C. §1515 defines

“official proceeding” as “a[ny] proceeding before a judge or court of the United

States, [or] a United States magistrate judge.” Id. (citing 18 U.S.C. §1515(a)(1);

United States v. Burge, 711 F.3d 803, 808 (7th Cir. 2013)). He concluded that

“because the statute itself defines ‘official proceeding’ as a federal proceeding,

the indictment adequately alleges interference with a federal proceeding.” Id. at

4.




                                         3
      Judge Dries stressed that Counts Three and Four not only stated the

operable facts, but specifically cited violations of 18 U.S.C. §1512(b)(1) and “the

federal offense of arson.” Id. at 5 (emphasis in original). He concluded that (1)

“[i]f an indictment specifically refers to the statute on which the charge was

based, the reference to the statutory language adequately informs the

defendant of the charge,” id. (quoting United States v. Fern, 155 F.3d 1318,

1325 (11th Cir. 1998)); and that (2) “[e]ven without looking to § 1515 to learn

the definition of an ‘official proceeding,’ anyone reading the indictment on its

own would reasonably conclude that the ‘official proceeding regarding the

federal offense of arson’ would be a federal proceeding, not a municipal or state

one,” id. (emphasis in original).

II.   Analysis

      A.     Standard

      Under Fed. R. Civ. P. 72(b), if a party does not object to a magistrate

judge’s report and recommendation, the district court reviews the magistrate

judge’s recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema

Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted). “If no party

objects to the magistrate judge’s action, the district court judge may simply

accept it.” Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 760 (7th Cir.

2009). “[A]lthough a district judge must make an independent determination of

magistrate judge’s order upon objection, he is not precluded from reviewing a

magistrate judge’s order to which a party did not object.” Id. (citing Allen v.




                                         4
Sybase, Inc., 468 F.3d 642, 658 (10th Cir. 2006); Phillips v. Raymond Corp.,

213 F.R.D. 521, 525 (N.D. Ill. 2003)).

      After Judge Dries issued the report, defense counsel informed the court

that he (1) had that report, (2) had “discussed these matters and the case in

general with [the defendant],” and (3) “will not be filing any objections to the

Court’s recommendation that the motion be denied.” Dkt. No. 61. Accordingly,

the court must decide only whether Judge Dries’s report and recommendation

are clearly erroneous.

      B.    Discussion

      The court has reviewed and finds no clear error in Judge Dries’s report

and recommendation. As Judge Dries concluded, the reasonable

understanding of an official “proceeding” related to “the federal offense of

arson” would be a federal proceeding. Both counts—Count Three and Count

Four—allege that the defendant attempted to corruptly persuade the witness

(Count Three) or intimidate, threaten and corruptly persuade the witness

(Count Four) in relation to “the federal offense of arson, as charged in Count

Two.” Both counts allege that the defendant acted to influence the witness’

testimony “in an official proceeding,” the term of art defined in 18 U.S.C. §1515

as “a[ny] proceeding before a judge or court of the United States, [or] a United

States magistrate judge.” The court will adopt Judge Dries’s recommendation

in full and will deny the defendant’s motion to dismiss Counts Three and Four

of the superseding indictment.




                                         5
III.   Conclusion

       The court ADOPTS Judge Dries’s recommendation. Dkt. No. 60.

       The court DENIES the defendant’s motion to dismiss Counts Three and

Four of the superseding indictment. Dkt. No. 53.

       Dated in Milwaukee, Wisconsin this 18th day of June, 2021.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      6
